IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA , : No. 403 EAL 2015
                               :
               Respondent      :
                               : Petition for Allowance of Appeal from
                               : the Order of the Superior Court
          v.                   :
                               :
                               :
KEITH SIMMONS,                 :
                               :
               Petitioner      :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

DENIED.